DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/081422 Fischer et al (cited by US 2017/0355176 Fischer et al) in view of US 2015/0111016 Fisher et al.
Regarding claim 1, Fischer teaches a laminated pane 100 (paragraph 0038) comprising:
a first sheet 120 of a first transparent or translucent material (paragraph 0041), the first sheet having a first thickness (2-10 mm, paragraph 0041) and the first transparent or translucent material having a first coefficient of thermal expansion (CTE1) (paragraph 0046) measured over a range of from 20°C to about 300°C (paragraph 0029);
a second sheet 110 of a second transparent or translucent material (paragraph 0039, where glass is transparent), the second sheet having a second thickness (50-300 microns, paragraph 0039) and the second transparent or translucent material having a second coefficient of thermal expansion (CTE2) (paragraph 0045); and
a polymer interlayer 130 between the first sheet and the second sheet adhered between the first sheet and the second sheet (paragraph 0038), 
wherein CTE1 is greater than CTE2 (paragraph 0033), the second thickness is 0.05-0.3 mm (paragraph 0039), and the second transparent or translucent material is an inorganic glass (paragraph 0052). 
Fischer does not teach that the CTE is measured over a range of 0-300°C. Fischer teaches a range of 20-300°C (paragraph 0029). However, the method of measuring the claimed CTE is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring the CTE results in a structural difference between Applicant’s glass laminate and the taught glass laminate; see MPEP 2113. As such, Fischer is considered to read on the claimed CTE regardless of the measuring technique. 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught second thickness of 50-300 microns reads on the claimed second thickness of 1000-300 microns. 
Fischer does not teach the composition of the interlayer. One reading Fischer as a whole would appreciate that Fischer is not particularly concerned with the composition of the interlayer as evidenced by the wide variety of suitable materials disclosed (paragraph 0042). Fisher teaches a glass laminate product including a polymer interlayer 10 between the first sheet 22 and the second sheet 24 adhered between the first sheet and the second sheet (paragraph 0024), the polymer interlayer comprising
a first polymer layer 12 of a first polymer material, the first polymer material having a first elastic modulus (paragraph 0023), and a second polymer layer 16 of a second polymer material, the second polymer material having a second elastic modulus (paragraph 0023); and the first elastic modulus is more than about 20 times greater than the second elastic modulus (100x, paragraph 0012).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to replace Fischer’s interlayer with the interlayer of Fisher because this interlayer allows for the adjustment of properties to create the desired rigid and acoustic dampening product (paragraph 0008). 
Regarding claim 2, Fischer teaches that the first transparent or translucent material is an organic polymer material (paragraph 0041).
Regarding claim 3, Fischer does not explicitly teach that the first transparent or translucent material is a soda lime silicate glass. However, soda lime glass, a typical glass material used in windows is an obvious variant of an organic polymeric material. This is evidenced by Fisher, teaching a soda lime glass as a conventional material used in glazings (paragraph 0004).
Regarding claims 4 and 5, Fischer teaches that the second CTE is less than about  35 x 10-7/°C and greater than zero (3.2x10-6, paragraph 0052). 
Regarding claims 6 and 7, Fischer teaches that the second transparent or translucent material is an alkaline earth boro-aluminosilicate glass (paragraph 0052). 
Regarding claims 8 and 9, Fischer teaches a thickness of 0.3 mm (300 microns), which is about 0.45 mm (paragraph 0039). 
Regarding claims 10 and 11, Fisher further teaches that the first elastic modulus is in the range of from 50 to 1000 MPa (paragraph 0023). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 50-1000 MPa reads on the claimed ranges of 300-1000 MPa and 400-600 MPa. 
Fisher does not explicitly teach measured at an elongation rate of 10 mm per minute at 30°C. However, the method of measuring the claimed elastic modulus is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring the elastic modulus results in a structural difference between Applicant’s interlayer and the taught interlayer; see MPEP 2113. As such, Fischer in view of Fisher is considered to render obvious the claimed elastic modulus regardless of the measuring technique. 
Regarding claims 12, 13 and 14, Fisher further teaches that the second elastic modulus is about 1/100x of the first elastic modulus (paragraph 0012),where “about” satisfies the “less than” limitation. 
Fisher does not explicitly teach measured at an elongation rate of 10 mm per minute at 30°C. However, the method of measuring the claimed elastic modulus is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring the elastic modulus results in a structural difference between Applicant’s interlayer and the taught interlayer; see MPEP 2113. As such, Fischer in view of Fisher is considered to render obvious the claimed elastic modulus regardless of the measuring technique. 
Regarding claim 15, Fisher teaches that the polymer interlayer further comprises a third polymer layer 14 of the first polymer material (paragraph 0023), where one reading the disclosure as a whole would recognize that the intention is for stiff layers 12 and 14 to have the same composition. This is further supported by Fisher’s lack of discussion regarding different compositions for the stiff layers.
Regarding claim 16, Fisher teaches a window comprising the pane of claim 1 (paragraph 0059). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781